Exhibit 10.62

 

First Amendment

To

Satellite Transponder Service Agreement for EchoStar XVI

Between

EchoStar Satellite Operating Corporation

and

DISH Network L.L.C.

 

This First Amendment (the “First Amendment”) to that certain Satellite
Transponder Service Agreement for the EchoStar XVI Satellite by and between
EchoStar Satellite Operating Corporation (“EchoStar”) and DISH Network L.L.C.
(“Customer”) dated December 21, 2009, (the “Agreement”), shall be effective as
of December 21, 2012 (the “First Amendment Effective Date”).

 

WHEREAS, EchoStar and Customer desire to amend the Agreement as described
herein;

 

NOW THEREFORE, in consideration of the premises and mutual undertakings herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, EchoStar and Customer intending to
be legally bound, hereby agree as follows:

 

1.              Section 1.2 is hereby deleted in its entirety and the following
substituted therefor:

 

1.2.  Term.

 

(a)                                 Initial Service Term.  The initial term for
Service provided under this Agreement (the “Initial Service Term”) shall
commence on the In-Service Date of the Satellite and, except as otherwise
provided herein, shall continue, unless terminated earlier in accordance with
the terms and conditions of this Agreement, until the earliest of: (i) the
End-of-Life or Replacement Date of the Satellite unless EchoStar elects to
provide Service on the Replacement Satellite; (ii) the date the Satellite
becomes a Satellite Failure; or (iii) four (4) years after the In-Service Date
of the Satellite (the “Projected Termination Date”).

 

(b)                                 Customer Initial Renewal Option.  The
Service Term on the Satellite (provided that a Satellite Failure has not
occurred) may be extended at Customer’s option (the “Customer Initial Renewal
Option”) for an additional six-year period (the “Initial Renewal Term”), upon
written notice to EchoStar provided at least two hundred seventy (270) days
prior to the end of the Initial Service Term (the “Initial Renewal Option

 

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

Deadline”), provided that, at the time of the Customer Initial Renewal Option,
Customer is in full compliance with all of its obligations under this Agreement.

 

(c)                                  EchoStar Renewal Option.  The Service Term
on the Satellite may be extended at EchoStar’s option (the “EchoStar Renewal
Option”) for the Initial Renewal Term in the event that prior to the expiration
of the Initial Renewal Option Deadline, Customer did not exercise the Customer
Initial Renewal Option and ***, provided that, at the time of the EchoStar
Renewal Option, EchoStar is in full compliance with its obligations under this
Agreement.

 

(d)                                 Customer Second Renewal Option.  If either
the Customer Initial Renewal Option or the EchoStar Renewal Option have been
exercised, the Service Term on the Satellite (provided that a Satellite Failure
has not occurred) may be extended beyond the Initial Renewal Term at Customer’s
sole option (the “Customer Second Renewal Option”) for an additional five-year
period (the “Second Renewal Term”), upon written notice to EchoStar provided at
least two hundred seventy (270) days prior to the end of the Initial Renewal
Term (the “Second Renewal Option Deadline”), provided that, at the time of the
Customer Second Renewal Option, Customer is in full compliance with its
obligations under this Agreement. The Initial Service Term, the Initial Renewal
Term and the Second Renewal Term hereunder are collectively referred to herein
as the “Service Term.”

 

(e)           ***

 

2.              Section 1.4 is hereby deleted in its entirety and the following
substituted therefor:

 

1.4.  Notices.  All notices regarding technical or operational matters requiring
immediate attention will be given by telephone to the telephone numbers set
forth below and shall be followed by written notification.  All other notices or
requests that are required or permitted to be given hereunder shall be in
writing and shall be sent by facsimile transmission, or by first class certified
mail, postage prepaid, or by overnight courier service, charges prepaid, to the
party to be notified, addressed to such party at the address set forth below, or
sent by facsimile to the fax number set forth below, or such other address(es)
or fax number(s) as such party may have substituted by written notice to the
other party.  The sending of such notice with confirmation of receipt thereof
(in the case of facsimile transmission) or receipt of such notice (in the case
of delivery by mail or by overnight courier service) shall constitute the giving
thereof.

 

If to be given to Customer:

 

If to be given to EchoStar:

 

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

Attn: ***

 

Attn: ***

 

 

 

DISH Network L.L.C.

 

EchoStar Satellite Operating Corporation

 

 

 

9601 South Meridian Blvd.
Englewood, Colorado 80112

 

100 Inverness Terrace East
Englewood, Colorado 80112

 

 

 

Fax#: ***

 

Fax #: ***

 

 

 

cc: DISH Network L.L.C.

 

cc: EchoStar Satellite Operating Corporation

 

 

 

Attention: Office of the General Counsel
Same address as above
Fax #: ***

 

Attention: Office of the General Counsel
Same address as above
Fax #: ***

 

Customer’s 24 Hour Emergency Telephone # for Technical/Operational Issues:

 

 

 

 

 

Tel #: ***

 

 

 

 

 

EchoStar’s 24 Hour Emergency Telephone # for Technical/Operational Issues:

 

 

 

 

 

Tel #: ***

 

 

 

3.              New Section 2.5 is hereby added to the Agreement, as follows:

 

2.5               ***

 

4.             New Section 2.6 is hereby added to the Agreement, as follows:

 

2.6          ***

 

5.             New Section 7.3 is hereby added to the Agreement, as follows:

 

7.3          ***

 

6.     Attachment C.  Attachment C is hereby deleted in its entirety and
Attachment C attached hereto is substituted therefor.

 

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

7.     No Other Amendment.  Except as expressly set forth herein, all of the
terms and conditions of the Agreement shall remain in full force and effect,
without any change whatsoever.

 

8.     Counterparts.  This First Amendment may be executed in two (2) or more
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
instrument.  Facsimile signatures shall be deemed originals.

 

9.     Capitalized Terms.  Capitalized terms used herein, but not otherwise
defined, shall have the meaning ascribed to them in the Agreement.

 

10.  Conflict.  This First Amendment shall only by effective as of, and its
terms and conditions apply to the period on and after the First Amendment
Effective Date.  With respect to the period prior to the First Amendment
Effective Date, in the event there is any conflict between the terms and
conditions of this First Amendment and the terms and conditions of the
Agreement, the terms and conditions of the Agreement will prevail.  With respect
to the period on and after the First Amendment Effective Date, in the event
there is any conflict between the terms and conditions of this First Amendment
and the terms and conditions of the Agreement, the terms and conditions of this
First Amendment will prevail.

 

11.  Entire Agreement.  The Agreement, including any Exhibits or Attachments to
the Agreement, and this First Amendment constitute the entire agreement between
the parties with respect to the subject matter hereof and supersede all previous
agreements, oral or written, between the parties concerning the subject matter
hereof.  No modification or amendment of the terms of the Agreement or this
First Amendment shall be effective except by a writing executed by both parties.

 

[SIGNATURE PAGE FOLLOWS]

 

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this First Amendment as of the First Amendment
Effective Date.

 

 

ECHOSTAR SATELLITE

 

OPERATING CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DISH NETWORK L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

Attachment C

 

EchoStar XVI MRC Calculation

 

***

 

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------